Case 1:20-cv-02151-RJL Document 28-2 Filed 11/25/20 Page 1 of 5




                   Exhibit A
         Case 1:20-cv-02151-RJL Document 28-2 Filed 11/25/20 Page 2 of 5




From: Eden Quainton <EQuainton@dunnington.com>
Sent: Friday, November 20, 2020 4:17 PM
To: Bodney, David J. (PHX) <BodneyD@ballardspahr.com>
Subject: RE: Couch v. Verizon Communications, Inc., et al. - briefing schedule

⚠ EXTERNAL
Mr. Bodney,

If I mischaracterized our conversation, I apologize. I thought you had said that you would also want an
extension of time to respond in the event you could not convince me that a voluntary dismissal would
be appropriate. To the extent that is not the case, I am happy to proceed on the timetable set by the
rules. However, I do have a couple of points.

First, as to the two day delay in service. This was an error on my part resulting from a calendaring issue
and the transition of my files from my own private practice to my new firm. I would hope the Court
would apply Federal Rule 4(m) equitably and excuse the late service. In light of the request of the two
other defendants for an express request for an extension without any suggestion of prejudice, I was
hoping that you would not oppose a request for a two-day nunc pro tunc extension. Your reliance on
Morrissey v. Wolff, 333 F.R.D. 1 (D.D.C. 2019) is misplaced. In that case, the Court expressly notified the
Plaintiff in an unambiguous minute order that his complaint would be dismissed if he did not comply
with his obligations by a date certain. Id. at 3. Indeed, the minute entry on the Court’s docket, which
followed a previous order reminding the parties of their obligations, stated that failure to serve by the
date specified by the Court “will result in dismissal of this case.” Morrissey v. McAleenan, 19-cv-01956,
September 9, 2019 Minute Order (emphasis added). There is no suggestion I have willfully ignored an
express court order. Moreover Morrissey involved the narrow issue of service on an officer of the United
States under Federal Rule 4(i)(2), which is not at issue here. Finally, as a matter of substance, and
notwithstanding the Court’s injunction, the Plaintiff in Morrissey failed to comply with the substantive
requirements of Rule 4(i)(2). Morrissey, 333 F.R.D. at 3. There is no suggestion of any substantive
failure here.

Second, as to our discussion on voluntary dismissal, I certainly am not backing out of our agreement to
discuss the issue further. When I said that I was an avid consumer of case law, I thought you would send
me something substantive to support your position that NPR does not face liability when it recklessly
permits a talk show guest to smear a third party. I would be interested in seeing your best cases in
support of this proposition. I am available to discuss your position Monday afternoon after 2 p.m. or
Tuesday after 12 p.m.

Sincerely,

Eden



Eden P. Quainton
Partner
DUNNINGTON BARTHOLOW & MILLER LLP
230 Park Avenue, 21st Floor
              Case 1:20-cv-02151-RJL Document 28-2 Filed 11/25/20 Page 3 of 5




New York, New York 10169
Telephone: +1.212.682.8811
Email: EQuainton@dunnington.com


CONFIDENTIALITY NOTE: The information contained in this e-mail message and any attachment is confidential information intended for the use of
the individual or entity named in this message. This information may be protected by attorney/client privilege, work product privilege or other laws, rules,
and regulations providing for the protection of confidential communications. If you are not the intended recipient, you are hereby notified that any
retention, use, copying or forwarding of this message is prohibited. If you have received this e-mail message in error, please contact the sender of this
message by return e- mail and delete this message and any attachments.


From: Bodney, David J. <BodneyD@ballardspahr.com>
Sent: Friday, November 20, 2020 3:02 PM
To: Eden Quainton <EQuainton@dunnington.com>
Cc:
Subject: RE: Couch v. Verizon Communications, Inc., et al. - briefing schedule


Dear Mr. Quinton:

On behalf of National Public Radio, Inc. (“NPR”), I write in response to your two email
messages to defense counsel in the Couch case that I received yesterday afternoon and
evening (below).

Suffice it to say, your email messages yesterday are inconsistent with our telephone
conversations earlier this week. Specifically, on Tuesday, November 17, I phoned your
office as a professional courtesy to meet and confer with you (a) about your failure to
effectuate timely service of the summons and complaint on NPR, (b) to learn whether you
might have good cause for your failure to timely serve, (c) to inform you that NPR intends
to file a motion to dismiss the Couch complaint under Fed. R. Civ. P. 12(b)(5) for
insufficient service of process, and (d) to suggest that you consider voluntarily dismissing
NPR from this action.

In that November 17 call, I did not request an extension of any deadline on behalf of NPR,
and it is therefore incorrect to say, as your email says, that “NPR is also asking for an
extension.” Rather, you told me that the other defendants had requested “lengthy
extensions,” and that it “doesn’t make much sense for answers to come due” from
defendants at different times. For that reason, you volunteered a willingness to extend the
same lengthy extension to NPR that you had given the other defendants, but it was
certainly not something I requested. Indeed, I see no need to postpone for several months
the prompt reckoning with dismissal that the matter deserves. In our conversations earlier
this week, you expressed no good cause for failing to meet your service deadline, and your
email yesterday only confirms your lack of good cause with respect to the delay in service.

In addition, your request that defendants “consent to a request [you] intend to make to the
court to grant [you] an extra two days to effect service” is inconsistent with our
conversations. As you will recall, after I phoned you on November 17 and we discussed the
issues summarized above, you called me back to give me your new email address and ask


                                                                            2
           Case 1:20-cv-02151-RJL Document 28-2 Filed 11/25/20 Page 4 of 5




that I send you my research in support of a court’s dismissal of an action for a plaintiff’s
failure to effectuate timely service. (You described yourself as a believer in “consuming
other people’s research.”) In addition, you said you would confer with your client about
voluntary dismissal, and you said you would discuss that issue with me again “early next
week.” Attached is one case for your consideration. There are others. But does your email
yesterday, which indicates your intention to request an “extra two days” for service from
the court, mean that you no longer intend to discuss voluntary dismissal again with me on
Monday or Tuesday?

Very truly yours,

David


David J. Bodney




1 East Washington Street, Suite 2300
Phoenix, AZ 85004-2555
602.798.5454 DIRECT
602.798.5595 FAX
602.628.1429 MOBILE | bodneyd@ballardspahr.com
VCARD


www.ballardspahr.com




From: Eden Quainton <EQuainton@dunnington.com>
Sent: Thursday, November 19, 2020 6:39 PM
To:                                                                 ; Bodney,
David J. (PHX) <BodneyD@ballardspahr.com>
Subject: RE: Couch v. Verizon Communications, Inc., et al. - briefing schedule

⚠ EXTERNAL
All,

David Bodney brought to my attention that I had mis-calendared the date for service of the Couch v.
Verizon et al. complaint. The complaint should have been served on November 4, 2020, not November
6, 2020. As I am consenting to generous extensions of time to respond to the complaint, will you
consent to a request I intend to make to the Court to grant me an extra two days to effect service? I do
not see any prejudice to Defendants here and do not believe the issue warrants burdening the court will
extensive motion practice.

Please let me know your position.

Thank you,



                                                    3
              Case 1:20-cv-02151-RJL Document 28-2 Filed 11/25/20 Page 5 of 5




Eden


Eden P. Quainton
Partner
DUNNINGTON BARTHOLOW & MILLER LLP
230 Park Avenue, 21st Floor
New York, New York 10169
Telephone: +1.212.682.8811
Email: EQuainton@dunnington.com


CONFIDENTIALITY NOTE: The information contained in this e-mail message and any attachment is confidential information intended for the use of
the individual or entity named in this message. This information may be protected by attorney/client privilege, work product privilege or other laws, rules,
and regulations providing for the protection of confidential communications. If you are not the intended recipient, you are hereby notified that any
retention, use, copying or forwarding of this message is prohibited. If you have received this e-mail message in error, please contact the sender of this
message by return e- mail and delete this message and any attachments.




[Emails involving other defense counsel redacted]




                                                                            4
